United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2020
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Jodi Enos,                              *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 29, 2005
                                Filed: January 9, 2006
                                 ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Jodi Enos pleaded guilty to attempting to manufacture methamphetamine, and
aiding and abetting the attempt to manufacture methamphetamine, in violation of 18
U.S.C. § 2 and 21 U.S.C. § 846. The district court1 sentenced her within the advisory
Guidelines range to 70 months in prison and 4 years of supervised release. On appeal,
her counsel has moved to withdraw and filed a brief under Anders v. California, 386
U.S. 738 (1967). For the reasons discussed below, we grant counsel’s motion and
affirm the judgment of the district court.

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       Counsel argues that the sentence imposed is unreasonable under the standard
of review announced in United States v. Booker, 543 U.S. 220 (2005). However, a
sentence within the advisory Guidelines range is presumptively reasonable, and we
conclude that Enos has not satisfied her burden to rebut that presumption of
reasonableness. See United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005),
cert. denied, 2005 WL 3067440 (U.S. Dec. 12, 2005) (No. 05-7506).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                        -2-